Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 Telephone No.: (212) 735-3000 Facsimile No.: (212) 735-2000 Direct Facsimile No: 917-777-2524 Email:rdoud@skadden.com FACSIMILE TRANSMITTAL SHEET Please deliver the following page(s) to: Name: Julia Griffith Firm: Securities and Exchange Commission City: Washington, D.C. Date: December 16, 2008 Telephone No.: 202-551-3267 Facsimile No.: 202-772-9203 From: Randall H. Doud Flr/Rm: 35-134 Direct Dial: 212-735-2524 Total number of pages including cover(s): 24 This facsimile is intended only for use of the addressee(s) named herein and may contain legally privileged and/or confidential information.If you are not the intended recipient of this facsimile, you are hereby notified that any dissemination, distribution or copying of this facsimile is strictly prohibited.If you have received this facsimile in error, please immediately notify us by telephone and return the original facsimile to us at the address above via the local postal service.We will reimburse any costs you incur in notifying us and returning the facsimile to us. Message:Dear Ms. Griffith: I am faxing herewith on behalf of Omrix Biopharmaceuticals, Inc. (the "Company") the following documents relating to the Company's responses to the December 12, 2008 comment letter provided by the SEC in connection with the Company's Schedule 14D-9 filed on November 26, 2008: 1.Proposed Amendment No. 4 to the Schedule 14D-9; 2.Proposed response letter; 3.Proposed acknowledgement letter; 4.Redline of the "Background of the Offer and Merger" showing changes to that section of the Schedule 14D-9 made in proposed Amendment No, 4; and 5.Redline of the "Strategic Alternatives" bullet in the "Reasons for the Recommendation" showing changes to that section of the Schedule 14D-9 made in proposed Amendment No. 4. Please contact me at 212-735-2524 with any questions or with your clearance for Amendment No.4 to be filed. Very truly yours, Randall Doud 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of (Amendment No. 4) OMRIX BIOPHARMACEUTICALS, INC. (Name of Subject Company) OMRIX BIOPHARMACEUTICALS, INC. (Names of Persons Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) 681989109 (CUSIP Number of Class of Securities) Robert Taub Chief Executive Officer Omrix
